DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objection to Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 4, 8 and 9 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Nakano Kosuke et al. (JP 2018061363A and Kosuke hereinafter.)
As to claim 1, A control circuit of an electric motor, the control circuit comprising:
a power bridge comprising at least one power branch, the power bridge being configured to drive the electric motor;
a filtering device arranged in parallel with the at least one power branch to filter electromagnetic radiation from the power bridge, said filtering device comprising at least one filtering capacitor;
wherein the at least one filtering capacitor of the filtering 10 device is of a polymer-hybrid type.
 	(Kosuke teaches (see figs.1-2, page 2, description of embodiments, 2nd para.) a control circuit 20 of an electric motor 9, the control circuit 20 comprising:
a power bridge such as a three-phase bridge 4 (see fig.1, page 2, description of embodiments, 3RD para.) comprising at least one power branch [U phase] (of phase branches U, V, W, see fig.1), the power bridge 4 being configured to drive the electric motor 9;
a filtering device such as a snubber circuit [41US]/[41VS]/[41WS]/[42US]/42VS/[42WS] (see fig.1, page 3, 5tH thru 9th para’s) arranged in parallel with the at least one power branch [U phase] to filter electromagnetic radiation from the power bridge 4 (see page 7, 4th para.), said filtering device [41US] comprising at least one filtering capacitor such as a smoothing capacitor [6U] (smoothing capacitors 6U, 6V, 6W, see figs.1-2)
wherein the at least one filtering capacitor such as smoothing capacitor [6U] of the filtering device such as snubber circuit [41US] is of a polymer-hybrid type such as Kosuke teaches polymer or hybrid capacitors used, see page 5, 3RD para.)
As to claim 4, The control circuit as claimed in claim 1, wherein each filtering capacitor of the filtering device is of the polymer-hybrid type.
(Kosuke teaches (see figs.1-2), the control circuit 20, wherein each filtering capacitor such as the smoothing capacitors [6U]/[6V]/[6W] of the filtering device such as the snubber circuit [41US]/[41VS]/[41WS]/[42US]/[42VS]/[42WS] is of the polymer-hybrid type such as Kosuke teaches polymer or hybrid capacitors used, see page 5, 3RD para.)
As to claim 8, The control circuit as claimed in claim 1, wherein the filtering device comprises a number of filtering capacitors equal to a number of power branches of the power bridge.
(Kosuke teaches (see figs.1-2), the control circuit 20, wherein the filtering device such as the snubber circuit [41US]/[41VS]/[41WS]/[42US]/[42VS]/[42WS] comprises a number of filtering capacitors such as smoothing capacitors [6U, 6V, 6W] equal to a number of power branches such as three phase branches [U, V, W] of the power bridge 4.)
As to claim 9, The control circuit as claimed in claim 8, wherein the number of power branches of the power bridge is equal to three and the number of filtering capacitors is equal to three.
(Kosuke teaches (see figs.1-2), the control circuit 20, wherein the number of power branches of the power bridge 4 is equal to three [U, V, W] and the number of filtering capacitors [6U, 6V, 6W] (see fig.1) is equal to three.)
Claim Rejections – 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano Kosuke et al. (JP 2018061363A) in view of Erdman (US Patent No. 4,459,519).

As to claim 10, A motorized-fan unit for motor vehicles, said motorized-fan unit comprising:
 a fan rotated by an electric motor; and
a control circuit of an electric motor, the control circuit comprising:
a power bridge comprising at least one power branch, the power bridge being configured to drive the electric motor;
a filtering device arranged in parallel with the at least one power branch to filter electromagnetic radiation from the power bridge, said filtering device comprising at least one filtering capacitor;
wherein the at least one filtering capacitor of the filtering 10 device is of a polymer-hybrid type.
(Kosuke teaches (see figs.1-2, page 2, description of embodiments, 2nd para.) a control circuit 20 of an electric motor 9, the control circuit 20 comprising:
a power bridge such as a three-phase bridge 4 (see fig.1, page 2, description of embodiments, 3RD para.) comprising at least one power branch [U phase] (of phase branches U, V, W, see fig.1), the power bridge 4 being configured to drive the electric motor 9;
a filtering device such as a snubber circuit [41US]/[41VS]/[41WS]/[42US]/42VS/[42WS] (see fig.1, page 3, 5tH thru 9th para’s) arranged in parallel with the at least one power branch [U phase] to filter electromagnetic radiation from the power bridge 4 (see page 7, 4th para.), said filtering device [41US] comprising at least one filtering capacitor such as a smoothing capacitor [6U] (smoothing capacitors 6U, 6V, 6W, see figs.1-2)
wherein the at least one filtering capacitor such as smoothing capacitor [6U] of the filtering device such as snubber circuit [41US] is of a polymer-hybrid type such as Kosuke teaches polymer or hybrid capacitors used, see page 5, 3RD para.
Kosuke does not mention a motorized-fan unit for motor vehicles, said motorized-fan unit comprising: a fan rotated by an electric motor.
Erdman teaches (figs.1-2, 13, (col.1, lines 28-36), (col.6, lines 18-64)) a motorized-fan unit [EVAPORATOR section] for motor vehicles, said motorized-fan unit [EVAPORATOR section] (figs.1, 13) comprising: a fan rotated by an electric motor 36.
It would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have a motorized-fan unit for motor vehicles, said motorized-fan unit comprising a fan rotated by an electric motor of Erdman in the system of Kosuke because new and improved electronically commutated motor and control arrangements, which improve operating efficiencies of the systems (see Erdman, (col.3, lines 45-54).)
Allowable Subject-Matter
Claims 2, 3, 5, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) fails to teach the limitations of claims 2, 3, 5, 6 and 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2846			07/25/2022